Citation Nr: 1813971	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-45 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an earlier effective date prior to July 8, 2016 for service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for blindness.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

8.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

9.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus, type II.

12.  Entitlement to total disability based on individual unemployability (TDIU).  

13.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the United States Army from April 1965 to September 1965, and from April 1967 to January 1969, including active service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals ( Board) on appeal from August 2011 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

Of note, in August 2017, the Board remanded the issues of service connection for an acquired psychiatric disorder, gastritis, high blood pressure and hyperlipidemia for further development.  That development is underway and those issues will not be considered here.

The issue of entitlement to service connection for blindness, entitlement to a TDIU and entitlement to SMC based on the need for aid and attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A formal claim for entitlement to service connection for diabetes mellitus, type II was received on July 8, 2016.  

2.  The Veteran does not have asthma.

3.  The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.

4.  The Veteran does not have a heart disability.

5.  The Veteran does not have peripheral neuropathy of the left lower extremity.  

6.  The Veteran does not have peripheral neuropathy of the right lower extremity.  

7.  The Veteran does not have peripheral neuropathy of the left upper extremity.  

8.  The Veteran does not have peripheral neuropathy of the right upper extremity.  

9.  The Veteran does not have tinnitus.

10.  The Veteran's service-connected diabetes mellitus, type II, is controlled by regulation of diet.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 8, 2016, for the grant of service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

2.  The criteria for service connection for asthma have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

4.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

6.  The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

8.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

9.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

10.  The criteria for an initial disability rating in excess of 10 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.

In his July 2016 VA 21-526 EZ claim on appeal, the Veteran confirmed receipt of a Duty to Assist Letter (Notice to Veteran/Service Member of Evidence Necessary to Substantiate a Claim for VA Disability Compensation).  Although the letter is not attached to the claim or otherwise in the file, the Veteran is presumed to have received it.  A presumption of regularity is applied to all manner of VA processes and procedures.  See Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  The Board finds no such evidence is shown in this instance, nor has the Veteran pointed to the existence of such evidence.  The Veteran does not assert any notice error or specific prejudice as a result.  Hence, The Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159 (c). The Veteran's service treatment records (STRs), VA and non-VA records, including examination reports, are in the claims file.  The Veteran does not assert that there are additional records to obtain.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Earlier Effective Date

The Veteran asserts that he is entitled to an effective date prior to July 8, 2016 for his service-connected diabetes mellitus, type II.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i).  The evidence does not demonstrate that a claim was received within a year of the Veteran's separation from service.

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002), aff'd sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816 (b)(1)(i) (2014).  The term "covered herbicide disease" includes diabetes mellitus, type II.  38 C.F.R. § 3.816 (b)(2)(i).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816 (c)(4).  Here, the evidence shows neither that compensation for diabetes was denied between September 25, 1985, and May 3, 1989, nor that a claim was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  Thus the effective date is determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  The amendments apply only to claims filed on or after March 24, 2015.  The Veteran's claim for diabetes mellitus, type II was received after March 24, 2015.  Thus, an informal claim may not be considered.  

For effective date purposes, a claim is a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary.  38 C.F.R. § 3.1 (p).  

In this case, in April 2016, the Veteran submitted a letter which stated "I am legally blind due to A.O. exposure and diabetes. . . [p]lease decide all my claim[s] including IU."  The record reflects that VA received a formal claim for service connection for a diabetes in July 8, 2016.  

Given that no Nehmer exceptions apply, and that there was no change in law so that 38 C.F.R. § 3.114 applies, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Unfortunately, the record does not include a report of contact or other documentation that could act as the oral communication of an intent to file a claim under 38 C.F.R. § 3.155  (b)(1)(iii).  

As the Veteran did not file the prescribed claim form or prescribed intent to file a claim form prior to July 8, 2016, the appropriate effective date for his award of pension is the date his completed form was received.  See 38 C.F.R. §§ 3.1 (p), 3.150, 3.155, 3.160(a), 3.400.

The Board has reviewed the record and the associated law and finds that the criteria for an effective date prior to July 8, 2016 have not been met.  See 38 C.F.R. §§ 3.1 (p), 3.150, 3.155, 3.400.

Service Connection

The Veteran seeks service connection for asthma, bilateral hearing loss, a heart disability or hypertension, peripheral neuropathy and tinnitus, which he asserts are related to service.  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has the claimed disabilities.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

If a veteran was exposed to an herbicide agent during active service and manifests certain disabilities to a compensable degree any time after such service, those disabilities will be service connected even though there is no record of such disease in service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) (2017) are satisfied.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.  


Service Connection for Asthma, a Heart Disability, Peripheral Neuropathy and Tinnitus

In this case, the Veteran claims that asthma, a heart disability, peripheral neuropathy of the upper and lower extremities, and tinnitus are due to service, however the medical evidence does not support this assertion.

VA medical center treatment notes include a March 2001 treatment note in which the Veteran's lungs are found to be clear on examination and the Veteran did not report tinnitus.

In a September 2015 treatment note the Veteran was noted to be referred to audiology for a complaint of left ear recurrent and worsening tinnitus.  An October 2015 audiology assessment includes a finding that the Veteran had no complaints of tinnitus.  

An October 2015 VA audiology treatment note includes a report that the Veteran had no complaints of tinnitus.

Further, when asked about numerous symptoms in the course of treatment, the Veteran denied tinnitus in June 2001, October 2001, January 2002, September 2002, May 2009, April 2012, July 2012, November 2012, March 2013, August 2013, December 2013, April 2014, August 2014, January 2015, May 2015, August 2015, January 2016, April 2016, September 2016 and July 2017.

The claims file includes a December 2016 heart examination which noted that the Veteran did not have and had never been diagnosed with a heart condition.  Testing was normal.  The examiner explained that the Veteran did not have a heart condition and he and his wife stated that he had never been diagnosed with a heart condition.

A December 2016 VA examination report wherein the Veteran was noted to have no clinical evidence of bilateral upper or lower neuropathy and sensory examination was intact.

A December 2016 audiology examination included a finding that tinnitus was not reported at the time of examination and that a medical opinion was not rendered.

Similarly, in a January 2017 VA examination, the Veteran reported that he had never been diagnosed or treated for asthma and did not remember claiming service connection for asthma.  The examiner stated that the Veteran did not have nor had he ever been diagnosed with a respiratory condition.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because the overwhelming evidence of record shows that the Veteran does not have current diagnoses of asthma, a heart disability, bilateral upper or lower neuropathy or tinnitus, the Board concludes that service connection is not warranted for these clamed disorders.

Service Connection for Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that it is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service. . . " Hensley, 5 Vet. App. at 160.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Given the nature of the Veteran's service, the Board finds that the Veteran's exposure to loud noise in service is established.  See 38 U.S.C.A. § 1154 (2016).

After service, at a November 2016 examination, audiometric testing demonstrated the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
25
35
LEFT
15
10
10
30
35

Speech recognition was 96 percent in the right ear and 100 percent in the left ear.  The examiner concluded that the Veteran's hearing loss might be associated to the combined effect of post-service occupational and or recreational noise exposure and the normal aging process due to progressive inner ear dysfunction.  

Analysis of the record indicates that, despite in-service acoustic trauma, the record fails to identify that the Veteran has a hearing of the right ear which meets the criteria of 38 C.F.R. § 3.385 during his service, or at any point during the pendency of his claim.  Clearly, the Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of diminished auditory acuity, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and his account thereof is competent and credible.  However, a prerequisite for entitlement to service connection is a showing of current disability and the record fails to identify hearing loss of the right ear VA purposes.  The Veteran lacks the required medical education and training, such as to render competent any opinion or statement of his to the effect that his hearing loss is such as to meet the requisites of § 3.385. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of right ear hearing loss meeting the criteria of 38 C.F.R. § 3.385.  Since the Veteran does not meet the criteria of 38 C.F.R. §  3.385, his claim cannot succeed. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. § 5107 (b); see also, generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Diabetes

A 10 percent evaluation was assigned for diabetes mellitus effective March 10, 2006.  The Veteran filed a notice of disagreement (NOD) appealing this decision. The Veteran contends that a higher rating is warranted for diabetes.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where, as here, the question for consideration is the propriety of the initial disability rating assigned, however, an evaluation of the medical evidence since the grant of service connection and a consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A staged rating compensates the veteran for variations in the disability's severity since the effective date of his award. 

The Veteran seeks a rating in excess of 10 percent for diabetes mellitus, type II.  His diabetes is rated pursuant to 38 C.F.R. § 4.119, DC 7913, which assigns a 10 percent disability rating for symptoms that are managed by restricted diet only.  A 20 percent disability rating is assigned where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  When diabetes requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes "[r]equiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated," is rated 60 percent disabling.  Finally, diabetes is rated as 100 percent disabling if it requires
 more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.38 C.F.R. § 4.119 , DC 7913.

Note (1) provides that compensable complications of diabetes are to be rated separately "unless they are part of the criteria used to support a 100 percent rating" under DC 7913.  "Noncompensable complications are considered part of the diabetic process" under this DC.  Id.

VA medical center (VAMC) records from March 2001 to August 2017 reported that the Veteran's diabetes was controlled by diet, exercise and weight control. 

The Veteran's December 2016 VA examination includes the Veteran's report that he was diagnosed earlier in the year when he was found to have elevated blood sugar.  The Veteran reported he was told to exercise and follow a diet, he denied using medications for his diabetes.  The examination demonstrated that the Veteran's diabetes was managed by restrictive diet, he was not required to regulate activities.

The examination reported no hospitalizations for ketoacidosis or hypoglycemia in the last year; the December 2016 examination recorded that the Veteran visited a diabetic care provider less than twice a month for diabetes.  The examination also indicated the Veteran did not have any recognized complications of diabetes. 

Considered as a whole, the Board finds this evidence weighs in favor of the current 10 percent rating.  Treatment records and the Veteran's VA examination demonstrate that the Veteran maintains diabetic control by restricted diet only.  The suggested exercise noted likewise does not warrant a higher rating, as this does not fall within "regulation of activities" as defined in DC 7913 ("avoidance of strenuous occupational and recreational activities").  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Accordingly, the evidence does not show that a rating in excess of 10 percent is warranted at any time during the appeal for the Veteran's diabetes mellitus, type II. 38 C.F.R. § 4.119 , DC 7913.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.7, 4.21


ORDER

Entitlement to an earlier effective date prior to July 8, 2016 for service-connected diabetes mellitus, type II is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus, type II is denied. 


REMAND

In an August 2016 VA medical center treatment note, the Veteran indicated that he received treatment from a private provider for his blindness with an unknown etiology.  On remand, the AOJ should request authorization to obtain any additional treatment records relevant to the Veteran's eye disability claim and associate those records with the claims file.  Any additional VA medical center records must also be associated with the claims file.  38 C.F.R. § 3.159.

Of note, the Veteran's claims file includes findings that the Veteran's blindness is due to age related macular degeneration as well as a 2014 stroke.  

As the requested development may impact adjudication of the claim for entitlement to a TDIU and SMC those issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU and SMC must be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to identify all sources of private eye treatment.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA treatment records.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.

2.  Following completion of the above schedule the Veteran for a VA examination in order to determine whether:

a)  It is at least as likely as not (a 50 percent probability or greater) that the Veteran's blindness is related to service, to include herbicide exposure.

b)  It is at least as likely as not (a 50 percent probability or greater) that the Veteran's blindness was caused or chronically aggravated by his service-connected diabetes mellitus.

A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


